Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Election/Restriction
The response filed on 7/26/22 to the restriction requirement of 5/26/22 has been received.  Without traverse, Applicant has elected Group I and the species identified as “an antibody that binds to PD1”. 
Claims 1-6, 9, 18, and 21-49 are pending and currently under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9, 18, and 21-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-6, 9, 18, and 21-49 are rejected for reciting of method of administering an antibody to a cancer patient that has been determined to have a “total passenger gene mutational burden” that is greater than a background mutational burden. The metes-and-bounds of the claims are unclear because it is unclear what would (or would not) be considered a passenger gene mutation for each and every mutation found in a cancer patient. Neither the instant specification nor the claims provide a clear definition that clearly indicates whether each possible mutation of a cancer patient is (or is a not) a “passenger gene” mutation. Further, the prior art does not provide a clear definition that clearly indicates whether each possible mutation of a cancer patient is (or is a not) a “passenger gene” mutation. Given the above reasons, it is unclear what would or would not be considered a total passenger gene mutational burden and the metes and bounds of the claims cannot be determined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 9, 18, and 21-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case, the claims are inclusive of (1) a genus of passenger gene mutations, (2) a genus of passenger genes having a genetic mutation rage that is highly correlated with overall cancer mutation frequencies (claim 23, in particular), (3) a genus of passenger genes, and (4) a genus of passenger gene indexes comprising a correlation coefficient between a fraction of samples comprising a mutated gene of a cancer patient cohort and a median number of mutated genes in each type of tumor within the cancer patient cohort. The specification does not disclose, and the art does not teach, the genera as broadly encompassed in the claims.  
The claimed method requires a cancer patient that has been determined to a have a “total” passenger gene mutational burden greater than a background mutational burden. Without readily identifying each an every “passenger gene” mutation (as opposed to other types of mutation – such as a “variant of unknown significance” discussed on line 3 of page 15 of Frampton et al (WO 2017/151517 A1; 9/8/17; 2/28/19 IDS)), the recited patient is not adequately identified. Structure (such as nucleotide sequence) of a mutated gene sequence that has not been previously described as a gene sequence with a passenger gene mutation would not indicate whether or not the mutated sequence contains a passenger gene mutation. 
 A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common to that genus that “constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997): “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNA, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.”
The inventions at issue in Lilly were DNA constructs per se, the holdings of that case is also applicable to claims such as those at issue here. The instant specification fails to provide sufficient descriptive information, such as definitive structural features that are common to the genera.  That is, the specification provides neither a representative number of members of the genera nor does it provide a description of structural features that are common to the genera so that one of skill in the art can ‘visualize or recognize’ the members of the genera.  “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. 
	Since the disclosure fails to describe common attributes or characteristics that adequately identify members of the genera, and because the genera are highly variant, the disclosure is insufficient to describe the genera.  Thus, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genera as broadly claimed. 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, even though Applicant may propose methods of screening for possible members of the genera, the skilled artisan cannot envision the detailed chemical structure of the encompassed genera, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolation.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. See Ariad, 94 USPQ2d at 1161; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 9, 18, 21-27, 29-33, 35-40, 42-47, and 49 are rejected under 35 U.S.C. 103(a) as being unpatentable over Frampton et al (WO 2017/151517 A1; 9/8/17; 2/28/19 IDS) in view of Spencer et al (Am Soc Clin Educ Book, May 2016, 35: e493-e503) and Topalian et al (Nat Rev Cancer, 2016, 16(5): 275-287; 2/28/19 IDS).
Frampton et al teaches mutational load correlates with therapeutic benefit from a therapy that includes an inhibitor of PD-1 (lines 33-34 on page 1, in particular). Frampton et al further teaches REGN2810 (same as “cemiplimab”; comprises instant SEQ ID NOs: 21-22) as an inhibitor of PD-1 (line 28 on page 15, in particular). Frampton et al further teaches a method of treating a subject with cancer comprising acquiring a mutational load in a sample from a subject with cancer (such as melanoma) and administering a therapy comprising an inhibitor of PD-1 to the subject in response to an increase in mutational load as compared to a reference value of mutational load (lines 27-34 on page 2, in particular). Frampton et al further teaches said method wherein the reference value of mutational load is a mutational load for a non-responder (lines 35-36 on page 2, in particular). Frampton et al further teaches said method wherein responders to anti-PD-1 therapy have a mutational load significantly greater than non-responders - 45.6 vs. 3.9 mutations/MB (Figure 1A, in particular). Frampton et al further teaches said method wherein passenger mutations, which Frampton et al defines a “an alteration that has no detectable effect on fitness of a clone”, can be used as mutations to measure mutational load (line 27 on page 14 and lines 1-2 on page 15, in particular). Frampton et al further teaches said method wherein the cancer is a skin cancer, a melanoma, a lung cancer such as NSCLC, cervical cancer, or a squamous cell carcinoma (paragraphs spanning pages 41-42, in particular). Frampton et al further teaches skin cutaneous melanoma (SKCM) as a type of melanoma (Figure 4B, in particular). Frampton et al further teaches mutations are detected by sequencing genes in patient samples (paragraph spanning pages 1-2, in particular).
Frampton et al does not specifically demonstrate a method wherein passenger mutations of a mutational load are described as “total passenger gene mutational burden”.  However, these deficiencies are made up in the teachings of Spencer et al and Topalian et al.
Spencer et al identifies PD-1 inhibitors as T-cell checkpoint inhibitors that permit T cells to remain active to mediate anti-tumor activity (right column on page e497, in particular). Spencer et al further teaches “it has become clear that clinical responses to T-cell checkpoint inhibitors are correlated with overall mutation burden in the tumor cell “ (see sentence spanning e499-e500), that T-cell responses may be targeted to neoantigens and that most of these neoantigens evolve as the mutation rate increases in a tumor cells and that “…[m]ost of these mutations are likely “passenger mutations”…” (left column on e500, in particular).
Topalian et al teaches a passenger mutation with no functional role can be a perfectly good tumor antigen and that tumors with a greater mutational load could possess a larger repertoire of extant tumor-specific T-cells (first paragraph of page 12, in particular). Topalian et al further suggests that given that immune checkpoint blockers essentially ‘unleash’ endogenous T cell responses, tumors with a higher mutation burden will be more susceptible to immune checkpoint blockade (first paragraph on page 12, in particular).
One of ordinary skill in the art would have been motivated, with an expectation of success, to therapeutically treat a subject with cancer by performing a combined method comprising categorizing mutated genes of a cancer of a subject of Frampton et al as a passenger mutated genes and performing method of Frampton et al comprising acquiring a mutational load in a sample from the subject by sequencing genes of the sample wherein the mutational load is total passenger mutations of genes of the sample, comparing the mutational load in the sample to a reference mutational load of total passenger mutations of the same genes as the total passenger mutations of the sample for a non-responder with the same cancer, and administering a therapy comprising an inhibitor of PD-1 of Frampton to the subject in response to an increase in total passenger mutations in the sample from the subject as compared to total passenger mutations for the non-responder because Frampton et al teaches mutational load correlates with therapeutic benefit from PD-1 inhibitors, Frampton et al further teaches said method wherein passenger mutations can be used as mutations to measure mutational load, Spencer et al identifies PD-1 inhibitors as T-cell checkpoint inhibitors that permit T-cells to remain active to mediate anti-tumor activity, and Spencer et al teaches active T-cells function by targeting neoantigens that evolve as the rate of mutations (which Spencer et al identifies as likely mostly “passenger mutations”) increases in tumor cells. An increase in total passenger mutation would predictably be a marker for increased therapeutic effect from PD-1 inhibitors because PD-1 inhibitors provide therapeutic benefit by permitting T-cells to remain active to target neoantigens and Spencer et al teaches neoantigens evolve as the rate of mutations (which Spencer et al identifies as likely mostly “passenger mutations”) increases in tumor cells.
The total passenger mutations for a non-responder of the combined method is “a background mutational burden of the cancer of the cancer patient” and is equivalent to a background mutational burden “determined based on randomly selected genes of the cancer and wherein a number of the randomly selected genes is equal to a number of passenger genes used to determine the total passenger gene mutational burden”. 
It is the examiner’s position that the comparison between passenger mutations in the sample and passenger mutations of the non-responder is a “normalizing” of passenger gene mutational burden against a background mutational burden.
In particular regards to claim 22, there is motivation to perform the combined method with any subjects with a cancer of the combined method – including those with mutational burdens recited by instant claim 22.
In particular regards to claim 23, there is motivation to perform the combined method wherein the total passenger gene mutational burden is determined based on all genes having passenger mutations because Spencer et al teaches total passenger mutation would predictably be a marker for increased therapeutic effect from PD-1 inhibitors because PD-1 inhibitors provide therapeutic benefit by permitting T-cells to remain active to target neoantigens and Spencer et al teaches neoantigens evolve as the rate of mutations (which Spencer et al identifies as likely mostly “passenger mutations”) increases in tumor cells.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
  
	
	Claim Rejections - 35 USC § 103
Claim(s) 1, 2, 4, 9, 18, and 21-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frampton et al (WO 2017/151517 A1; 9/8/17; 2/28/19 IDS) in view of Spencer et al (Am Soc Clin Educ Book, May 2016, 35: e493-e503) and Topalian et al (Nat Rev Cancer, 2016, 16(5): 275-287; 2/28/19 IDS) as applied to claims 1, 2, 4, 9, 18, 21-27, 29-33, 35-40, 42-47, and 49 above, and further in view of Beasley et al (Clinical Skin Cancer, 2016, 1(2): 75-81).
The teachings of Frampton et al, Spencer et al, and Topalian et al are discussed above.  
Frampton et al, Spencer et al, and Topalian et al do not specifically teach cutaneous squamous-cell carcinoma.  However, these deficiencies are made up in the teachings of Beasley et a.
Beasley et al teaches subjects with cutaneous squamous-cell carcinoma can therapeutically benefit from treatment with PD-1 inhibitors (Abstract, in particular).
One of ordinary skill in the art would have been motivated, with an expectation of success, to perform the combined method of Frampton et al, Spencer et al, and Topalian et al to identify and treat patients with cancer comprising administering a PD-1 inhibitor wherein the cancer is cutaneous squamous-cell carcinoma because Beasley et al teaches subjects with cutaneous squamous-cell carcinoma can therapeutically benefit from treatment with PD-1 inhibitors. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
  
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642